OPINION OF THE COURT ON PETITION FOR WRIT OF MANDAMUS
PER CURIAM:
The United States has petitioned this Court to issue a writ of mandamus which would compel the respondent military judge to reinstate the Charge and the specification thereunder and to proceed with the trial thereon in the general court-martial case of United States v. Aviation Electronics Technician Third Class Albert C. Cox, U.S. Navy. Judge Caprio has previously ruled that court-martial jurisdiction was not present over the charged larceny of electronics equipment from the United States Government in view of Petty Officer Cox’s reenlistment after the alleged commission of the offense. This ruling is not in clear violation of statute or decisional law. United States v. Ginyard, 16 U.S.C.M.A. 512, 37 C.M.R. 132 (1967); United States v. Justice, 2 M.J. 344 (A.F.C.M.R. 1976). For this reason, no grounds exist for extraordinary relief from the ruling of the military judge. Dettinger v. United States, 7 M.J. 216 (C.M.A.1979); United States v. Redding, 8 M.J. 719 (N.C.M.R.1979), cert. filed 8 M.J. 223 (C.M.A.1980).
Accordingly, the petition of the United States for extraordinary relief in the nature of a writ of mandamus is hereby denied.